United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                        July 11, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 06-41238
                              Summary Calendar


         EDWARD KING, JR., also known as Charles Jackson,
                       also known as Junior,

                                                       Plaintiff-Appellant,

                                    versus

 UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS;
     FEDERAL BUREAU OF PRISONS; HARLEY G. LAPPIN, Director;
                      R. CHILDRESS, Warden,

                                                       Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:05-CV-626
                         --------------------

Before JONES, Chief Judge, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Edward King, Jr., federal prisoner # 60210-079, was convicted

of conspiring to distribute cocaine and was sentenced to serve 240

months in prison.     He filed an unsuccessful 28 U.S.C. § 2241 habeas

corpus petition, and he now appeals the denial of that petition.

He argues that he is actually innocent of the drug quantity used to

determine   his    sentence   and   that     counsel   rendered   ineffective

assistance for not challenging the district court’s drug quantity


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
findings. He contends that he should be permitted to proceed under

§ 2241 because these claims have not been properly addressed and

because   a miscarriage of justice will occur if these claims are

not considered.   King has not shown that his claims arise under

§ 2241, nor has he shown that he should be permitted to proceed

under the savings clause of 28 U.S.C. § 2255.     See Tolliver v.

Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000); Cox v. Warden, Fed.

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).   The judgment

of the district court is AFFIRMED.




                                2